DETAILED ACTION
Claim Status	 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2020 has been entered.
The Examiner further acknowledges the following:
Applicant’s election without traverse of Group I (composition) and the species of E325 microorganism, alginate as the first and second polymer combination, and trehalose as the lyoprotective agent in the reply filed on 03/21/2019 is acknowledged.
Claims 17,27, 52 and 54 remain withdrawn from further consideration at this time pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/21/2019. Claims 1-6, 8, 10, 12-13, 15, 22, 24, and 25 and 56 are under current examination.
  Applicants' arguments and Declaration filed on 09/24/2020 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10, and 12-13 are objected to because of the following informalities: Claims 12-13 should recite w/v with no parenthesis for clarity and to be consistent with claim 15 which recites no parenthesis for the w/v. 
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22 and 24-25 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase at least about 80% in claim 22 and 24 is considered indefinite because it is unclear whether the claims are directed to values of about 80% which encompasses numerical values that are lower than 80% or if the claim is merely a lower limit in view of the limitation “at least” and the claims are directed to values greater than 
The phrase at least about 60% in claim 25 is considered indefinite because it is unclear whether the claims are directed to values of about 60% which encompasses numerical values that are lower than 60% or if the claim is merely a lower limit in view of the limitation “at least” and the claims are directed to values greater than 60%. Thus, the metes and bounds of the claims cannot be readily ascertained. It is suggested that Applicants can amend either “at least” or “about

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 10, 12-13, 15, 22, 24, 25, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Controlled Release of Pantoea agglomerans E325 for Biocontrol of Fire Blight Disease of Apple-2012-see IDS) in view of Harel et al. (United States Patent Publication 2013/0296165) and Goderska (Different methods of Probiotic Stabilization). 
Claim 1 is to a lyoprotected microcapsule for extending the storage viability of a live microorganism, comprising: an interior core comprising at least one live microorganism; a first polymer; and at least one nutrient; an exterior shell comprising a second polymer; and at least one lyoprotective agent; and wherein the live microorganism in the lyoprotected microcapsule has extended storage viability compared to a microorganism in a microcapsule in the absence of the at least one lyoprotective agent. 
The claims are being interpreted as a microcapsule comprising a core with a live microorganism and alginate and a nutrient whereas the shell can comprise the same polymer alginate and the microcapsule comprises at least one lyoprotective agent such as the elected trehalose. 
	Kim et al. teach microencapsulation of Pantoea agglomerans strain E325 
	Kim et al. does not teach the presence of at least one lyoprotective agent inclusive of trehalose and maltodextrin to impart storage stability present at 5-30% w/v. 
Harel et al. however teaches stabilizing and preserving compositions for bioactive materials including bacteria which are able to be preserved for long-term storage, see paragraphs [0002]-[0003]. The composition can be stored within capsules, see claim 21 and entire document. Harel teaches the use of sugars such as trehalose during a drying method to replace hydration lost during drying steps and prevent damage to cells. The disaccharide (e.g. trehalose) protects the bioactive material from exposure to damaging light, moisture and oxidative agents, see paragraph [0053]. The trehalose can be combined with sugars including sucrose, see paragraph [0067]. According to Harel, trehalose is a particularly attractive protectant given it is a non-reducing disaccharide and remains in a state of dormancy during periods of drought, see paragraph [0053]. The disaccharides which include treehouse can be present from 10-90% by weight, with a total weight of the solution containing stabilizers being from 10-60% w/v, see paragraph [0052] and [0071]. Harel teaches that it is advantageous to combine trehalose with an oligosaccharide including maltodextrin in order to provide desirable storage stability for extended time periods and especially in conditions that involve high temperature or humid environments, see paragraph [0054]. 
Goderska teaches that the combination of trehalose with maltodextrin results in significant increase in the survival of the microorganism, see Godesrska reference attached. Goderska teaches that the addition of trehalose increased the viability significantly during the drying and during storage of the dried powder. The combining trehalose to maltodextrin in the encapsulating matrix results in a significant increase in the survival. (see page 7). Goderska further teaches that it is known that the combination of different protectants can have a synergistic effect on cells viability rather than acting individually, see page 3.
In view of Harel and Goderska it would have been prima facie obvious to incorporate trehalose, maltodextrin and sucrose with the composition of Kim in amounts overlapping 10-60% w/v to protect the bacteria from oxidative damage and moisture during lyophilization and storage of the capsules. Given that sugars such as trehalose, sucrose and maltodextrin has anti-oxidant properties and protects bioactive materials including bacteria during drying, adjusting the concentration would be routine to adjust the amount desired for imparting anti-oxidant properties to the microcapsule. Furthermore, the combination using trehalose and maltodextrin protectants would result in a significant increase in cell survival as suggested by the teachings of Goderska. 
There would have been a reasonable expectation of success given the stabilizing formulations of Harel are suggested for use with bacterial formulations and Goderska teaches protectants for microencapsulating microorganisms.  
	Regarding the fact that the microcapsule has extended storage viability compared to a microcapsule in the absence of a lyoprotective agent, given that the 
	Regarding the method of making and forming the microcapsule (i.e. of claims 8,10-13,15) the Examiner notes that the instant claims are directed to a product by process limitation which has little patentable weight per MPEP 2113, as the patentability of the instant claims is to the composition. It is further noted that the alginate of Kim are taught to comprise from 0.8-2% w/v of the microcapsule and that Kim’s capsules have overlapping size ranges. 
	Regarding claims 22 and 24-25 the Examiner interprets a freeze drying step as an intended use of the composition which holds little patentable weight per MPEP 2113 as the claims are directed towards a microcapsule composition. Thus the fact that after freeze drying step and the capsules are able to exhibit various survival rates are directed to product by process limitations. Given the composition of the modified Kim has lyoprotectants present that protect the biological material from drying and oxidative damage and arrives at the same structure as claimed, Examiner takes the position that the microcapsules would necessarily exhibit a survival rate of at least about 80%.

Response to Remarks 
Applicants argue that there is a synergistic effect with maltodextrin and trehalose combination per Figure 5 and paragraph [0116] of the instant specification. In the attached Declaration it was demonstrated that maltodextrin provides better protection than lyoprotection with trehalose. Applicants argue that about 85.5% of the 
Examiner respectfully submits that per MPEP 716.02(d) the unexpected results must be commensurate in scope with the claimed invention. The unexpected results presented by Applicants are not commensurate in scope. Here, Applicants have tested E325 cell lines in AMC (alginate) capsules using 10% of trehalose and 10% maltodextrin whereas claim 1 does not require any amount of lyoprotectant, specific organism or type of polymers. Thus, the alleged unexpected results do not commensurate in scope with the breadth of claim 1. Examiner further notes that the microcapsule comprises the maltodextrin and trehalose and does exclude these lyoprotectant agents from being together with the bacteria. Examiner further submits that evidence relied upon should establish that “the differences in results are in fact Ex parte Gelles, 22USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Examiner notes that an unexpected increase in microorganisms surviving lyophilization by a combination comprising trehalose and maltodextrin is a known feature of the prior art. The combination of maltodextrin with trehalose provided high survival of cells encapsulated and results in a significant increase in the survival of the microorganism, see Goderska reference attached. Goderska teaches that “the addition of trehalose increased the viability significantly during the drying and during storage of the dried powder.” The “combining trehalose to maltodextrin in the encapsulating matrix results in a significant increase in the survival”. (see pages 7-8). Harel further teaches that it is advantageous to combine trehalose with an oligosaccharide including maltodextrin in order to provide desirable storage stability for extended time periods and especially in conditions that involve high temperature or humid environments, see paragraph [0054]. 

37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Dr. Kyekyoon Kim and Dr. Hyungsoo Choi filed on 09/24/2020.
The Declaration under 37 CFR 1.132 is insufficient to overcome the rejection as set forth in the Office action.   
The Declaration notes the synergistic effect of the combination of trehalose and maltodextrin. Declarants note a synergistic effect for the combination of trehalose and maltodextrin has been shown in Figure 5A at paragraph [0016] of the instant specification. Declarant notes that about 85.5% of the microorganisms survived the 
Examiner respectfully submits that per MPEP 716.02(d) the unexpected results must commensurate in scope with the claimed invention. The unexpected results presented by Applicants are not commensurate in scope. Here, Applicants have tested E325 cell lines in AMC (alginate) capsules using 10% of trehalose and 10% maltodextrin whereas claim 1 does not require any amount of lyoprotectant or specific organism or type of polymers. Thus, the alleged unexpected results do not commensurate in scope with the breadth of claim 1. 
Additionally, it is noted that the evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Here, it is already taught in Harel that the combination of trehalose with maltodextrin is more advantageous than the use of trehalose alone, specifically for storage stability during an extended period of time in humid or hot environments. It is not disputed that there is synergistic results presented by the Declarant, however, an unexpected increase in microorganisms surviving lyophilization by a combination comprising trehalose and maltodextrin is a known feature of the prior art. The combination of maltodextrin with trehalose provided high survival of cells encapsulated and results in a significant increase in the survival of the microorganism, see Goderska reference attached. Goderska teaches that “the addition of trehalose increased the viability significantly during the drying and during storage of the dried powder.” The 
Declarant argues that Harel teaches to mix the stabilizing component together with bacteria whereas the protectant of the instant invention are mixed with bacteria that are in a core-shell structure providing a membrane between the protectant molecules and water. Harel teaches trehalose as the main protectant. On the other hand, maltodextrin alone was superior to trehalose, Declarant notes that their invention provides an unexpected synergistic effect for the combination. 
Declarant’s remarks are considered unpersuasive for the same reasons discussed above. The claims do not commensurate in scope with the unexpected results. Examiner further notes that the microcapsule comprises the maltodextrin and trehalose and does exclude these lyoprotectant agents from being together with the bacteria. 
Conclusion
Applicant’s arguments/remarks are considered unpersuasive and currently no claims are allowed and all claims are rejected. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on M-F 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/           Primary Examiner, Art Unit 1619